Citation Nr: 1007923	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Shreveport, Louisiana


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
the Christus St. Michael Hospital Emergency Room on March 19, 
2007.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member had active service from April 1953 to 
March 1955.  The appellant in this case is the Emergency 
Association of Texas - the vendor of the institution that 
provided services to the service member.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of June 2007 issued 
by the Department of Veterans Affairs (VA), Shreveport VA 
Medical Center (VAMC), in Shreveport, Louisiana.  


FINDINGS OF FACT

The record establishes that the claim for payment or 
reimbursement for unauthorized emergency medical expenses for 
a nonservice-connected disability was not timely filed.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses at a private hospital on March 19, 
2007, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002 & Supp. 2008); Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA has certain notice and assistance 
requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  The VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, as the statute at 
issue in such cases is not found in Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51, but rather, 
in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. 
App. 394, 403-04 (2005), although not explicitly stated, the 
United States Court of Appeals for Veterans Claims (Court) 
appeared to assume that the VCAA was applicable to a Chapter 
17 claim, but then held that the failure to comply with the 
VCAA notice requirements in that case constituted non-
prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, the appellant was sent a letter advising it of 
the information necessary to substantiate the claim as well 
as notifying it of all relevant procedure and appellate 
rights.  The VAMC has explained to the appellant the bases 
for denial of the claim, and afforded it the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the appellant in substantiating its 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

The appellant seeks payment or reimbursement for medical 
expenses incurred by the service member at the Christus St. 
Michael Hospital in Texarkana, Texas, on March 19, 2007.  
Christus St. Michael Hospital is a private hospital facility.  
The record reflects that the service member is not service-
connected for any disabilities, disorders, or diseases.  The 
record does not indicate what the provided services were for 
or the final diagnosis given.  Nevertheless, the Board notes 
that there is no evidence, and the appellant has not 
asserted, that the medical services were in any way connected 
to a disability that could be related to active service.  
Hence, the appeal is for consideration only under the 
provisions of 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009), 
and not under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2009) 
(which provides criteria for payment or reimbursement of 
service-connected disabilities or for Veterans for which 
total disability, permanent in nature)).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for 
reimbursement under this authority the appellant has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the Veteran becomes 
stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002 & Supp. 2009) or 38 
C.F.R. § 17.120 (2009).  Under the provisions of 38 C.F.R. § 
17.53 (2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

In addition, payment or reimbursement under the Millennium 
Bill for ambulance services may be made only if certain 
conditions are met, including in pertinent part, that the 
payment or reimbursement is authorized under 38 U.S.C.A. § 
1725 for the emergency treatment.  See 38 C.F.R. § 17.1003 
(2009).

VA regulations also provide that a claimant must file claim 
under the Millennium Bill must be filed within 90 days 
following:    

(1)  July 19, 2001; 

(2)  The date that service member was 
discharged from the facility that 
furnished the emergency treatment; or 

(3)  The date the service member finally 
exhausted, without success, action to 
obtain payment or reimbursement for the 
treatment from a third party. 

See 38 C.F.R. § 17.1004 (2009)

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to service member's mental health care and 
also addresses other health care related matters.  Relevant 
to the instant case, the new law amends 38 U.S.C.A. § 1725 to 
make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" service member furnished by a non-VA 
facility, if all of the pertinent criteria (outlined above) 
are otherwise satisfied.  See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 
402, 122 Stat. 4110 (2008).

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment."  As the appellant's claim 
is denied on another basis, the Board finds that additional 
discussion of this recent amendment is not necessary.

The record indicates that on March 19, 2007, the service 
member sought treatment for an unknown condition at the 
Emergency Room of the Christus St. Michael Hospital in 
Texarkana, Texas.  On June 25, 2007, the Shreveport VAMC 
received a request for reimbursement of medical services by 
the appellant.  The VAMC denied the claim on the basis that 
the claim was not filed within the applicable time period, 90 
days from the date of discharge from the facility that 
furnished the emergency treatment.  See 38 C.F.R. § 17.1004 
(2009).  

In the July 2007 notice of disagreement, a representative of 
the appellant asked for reconsideration of the submission 
even though the appellant was aware of the timeliness 
guidelines of 38 C.F.R. § 17.1004 (2009).  After the 
statement of the case was issued, the appellant responded 
with the submission of an Appeal To Board Of Veterans' 
Appeals (VA Form 9).  On that document it was written that 
the submission was not timely because the claim "could not 
be submitted until the Veteran provided coverage."  No other 
information has been provided by the appellant or the service 
member.  

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at Christus St. 
Michael Hospital on March 19, 2007, is not warranted.  The 
basis for this denial is the finding that the appellant did 
not file a timely claim for payment or reimbursement.  As 
there is no evidence or indication that the treatment was for 
a service-connected disability, the claim has been considered 
under the Millennium Bill.  The Millennium Bill provides for 
payment or reimbursement if multiple criteria are met.  In 
addition, claims under the Millennium Bill must be filed 
within 90 days after the latest of the following relevant to 
the claimant's appeal.  In other words, the appellant had 90 
days after March 19, 2007, to file a claim for reimbursement 
of medical expenses or service.  That date, in this case, 
would have been June 18, 2007.  

In this case, the VAMC has indicated that the claim was first 
received on June 25, 2007.  This date is one week past the 
closing date to file a claim.  Thus, the claim was not timely 
filed.  Although cognizant of the appellant's contentions, in 
essence that the fault for untimely filing rests on the 
service member, the Board cannot find a basis on which this 
creates an exception to the filing requirements.

The Board cannot grant the appellant's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8 (2009), including the filing requirements under 38 
C.F.R. § 17.1004 (2009).  As the claimant failed to meet the 
filing requirement under 38 C.F.R. § 17.1004(d) (2009), the 
Board must deny the claim.  Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 426.  For the foregoing reasons, the 
Board finds that the appellant's claim is without legal 
merit.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
the Christus St. Michael Hospital Emergency Room on March 19, 
2007, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


